Citation Nr: 0840783	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-36 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
gastrointestinal condition.

2. Entitlement to service connection for a thyroid condition.

3. Entitlement to service connection for carpal tunnel 
syndrome.

4. Entitlement to service connection for a back injury.

5. Entitlement to service connection for respiratory 
problems.

6. Entitlement to service connection for scar to the neck.

7. Entitlement to service connection for sleep apnea, to 
include as secondary to residuals of tonsillectomy with 
tracheostomy.

8. Entitlement to a compensable disability rating for 
residuals of tonsillectomy with tracheostomy.

9. Entitlement to an initial compensable disability rating 
for partial tongue removal.

10. Entitlement to a compensable disability rating for status 
post excision of osteochondroma right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to July 
1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In a December 2004 rating decision, the RO 
declined to reopen a previously denied claim of entitlement 
to service connection for a gastrointestinal condition on the 
basis that new and material evidence had not been submitted, 
denied the veteran's claims of entitlement to service 
connection for thyroid condition, carpal tunnel, back injury, 
respiratory problems, and scar to the neck, and denied the 
veteran's claims of entitlement to compensable disability 
ratings for residuals of tonsillectomy and tracheostomy and 
status post excision osteochondroma right hip.  In a May 2005 
rating decision, the RO denied the veteran's claim of service 
connection for sleep apnea.  In a September 2006 rating 
decision, the RO granted the veteran's claim of entitlement 
to service connection partial tongue removal, with a 
noncompensable (0 percent) disability rating.  The veteran 
perfected timely appeals of these determinations to the 
Board.

The issues of entitlement to service connection for a thyroid 
condition, entitlement to service connection for carpal 
tunnel syndrome, entitlement to service connection for sleep 
apnea, to include as secondary to residuals of tonsillectomy 
with tracheostomy, entitlement to a compensable disability 
rating for residuals of tonsillectomy with tracheostomy, and 
entitlement to an initial compensable disability rating for 
partial tongue removal, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. New evidence relating to an unestablished fact necessary 
to substantiate the veteran's previously denied claim of 
entitlement to service connection for a gastrointestinal 
condition has been received.

2. The veteran does not have a current disability of a 
gastrointestinal condition.

3. A current back problem is not etiologically related to the 
veteran's period of service.

4. There is no current respiratory disability.

5. The veteran currently has a tracheostomy scar of the neck 
that was incurred in service.

6. The veteran's status post excision of osteochondroma of 
the right hip scar is stable, superficial, less than 929 
square centimeters in area, not painful, and not productive 
of inflexibility, limitation of motion, limitation of 
function of the right hip, or any other disabling effects.


CONCLUSIONS OF LAW

1. New and material evidence to reopen a previously denied 
claim of entitlement to service connection for a 
gastrointestinal condition has been received.  38 U.S.C.A. 
§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2008).

2. A gastrointestinal condition was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.159(c)(4) (2008).

3. A back injury was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.159(c)(4) (2008).

4. Respiratory problems were not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.159(c)(4) (2008).

5. A scar to the neck was incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

6. The criteria for a compensable disability rating for 
status post excision of osteochondroma right hip have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.20, 4.27, 4.31, 4.118, Diagnostic Codes 7801-
7805, 7819 (2007, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, July 2004, October 2005, and March 2006 
letters to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, an increased 
rating, and an effective date, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007), these letters essentially 
satisfied the notification requirements of the VCAA by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; and (3) informing the veteran about 
the information and evidence he was expected to provide.  The 
Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008) 
(applicable to all claims for benefits pending before VA on 
or filed after May 20, 2008).

Also, for a claim to reopen a previously denied claim for 
service connection, the VCAA requires that VA provide a 
notice letter that describes the basis of the previous 
denial, as well as the evidence necessary to substantiate the 
element or elements of service connection found to be 
unsubstantiated in the previous denial.  The failure to 
provide this notice prior to the adjudication of a veteran's 
claim generally constitutes prejudicial error by VA.  See 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  However, given 
the favorable decision below with respect to the veteran's 
new and material evidence claim, the Board finds that any 
inadequate notice of either the basis of the previous denial 
or the evidence necessary to substantiate the elements of 
service connection found to be unsubstantiated in the 
previous denial is not prejudicial to the veteran.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in March.  Thereafter, he 
was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a Statement of the 
Case with respect to his service connection issues to the 
veteran as recently as July 2006, and a Statement of the Case 
with respect to his increased rating issue to the veteran as 
recently as December 2006.

Furthermore, the Board notes the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice for an increased rating claim requires that: (1) VA 
notify the claimant that the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The October 2005 letter notified the veteran that he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of his 
status post excision of osteochondroma right hip disability.  
The March 2006 letter notified the veteran that that he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating the effect the worsening of his disability had 
on his employment and life, and provided examples of the 
types of medical and lay evidence that he could submit or ask 
VA to obtain that were relevant to establishing entitlement 
to increased compensation.  Also, the March 2006 letter 
notified the veteran that his disability rating would be 
determined by applying relevant diagnostic codes.  With 
respect to the second requirement of Vazquez-Flores, the only 
relevant specific measurement or test result for the 
veteran's increased rating claim was whether his status post 
excision of osteochondroma right hip scar was 929 square 
centimeters or more in area.  The Board notes that a 
measurement of such scar was made on August 2006 VA 
examination, and that such measurement was 20 centimeters 
times 2 millimeters.  There is no indication in the record 
whatsoever, and the veteran has not contended, that the area 
of the veteran's status post excision of osteochondroma right 
hip scar has ever been anywhere close to 929 square inches.

Thus, the Board finds that the veteran was not prejudiced by 
any inadequate notice, and that there is no reason to believe 
a different result would have been obtained had the error not 
occurred.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Sanders v. Nicholson, 487 F.3d 881, 891 
(Fed. Cir. 2007).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, private post-service medical 
records, VA medical treatment records, VA compensation and 
pension examinations, the veteran's testimony at his January 
2006 RO hearing, and written statements from the veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims.




II. New and Material Evidence

The veteran's claim of entitlement to service connection for 
a gastrointestinal condition was previously denied in a 
December 1987 rating decision, and that decision became 
final.  The basis of the December 1987 denial was that the 
veteran's in-service gastrointestinal condition was acute and 
transitory, and no current residuals were noted to exist 
after service.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Subsequent to the December 1987 rating decision, the veteran 
submitted evidence including a January 2002 private treatment 
note indicating that the veteran complained of diarrhea and 
weight loss, that the veteran reported going from a size 40 
waist to a size 36 over the previous two months and having 
diarrhea five to six times a day at one point, and that the 
veteran was diagnosed as having intermittent diarrhea and 
weight loss.  This new evidence relates to whether the 
veteran has a current gastrointestinal disability, and thus 
relates to a fact necessary to substantiate the veteran's 
claim.  Therefore, the Board finds that new and material 
evidence has been submitted to reopen a previously denied 
claim of entitlement to service connection for a 
gastrointestinal condition.

III. Service Connection

The veteran argues that he is entitled to service connection 
for a gastrointestinal condition, a back injury, respiratory 
problems, and a scar to the neck.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

A. Gastrointestinal condition

Service treatment records indicate treatment for 
gastrointestinal problems.  In June 1982, the veteran 
complained of pain in his left flank associated with diarrhea 
of about four weeks duration, and reported that he had lost 
about 10 to 15 pounds of weight during the last few months in 
spite of a good appetite; he was diagnosed as having probable 
secondary chondrosarcoma, rule out osteosarcoma.  In January 
1983, the veteran reported diarrhea with bleeding.  In 
October 1983, the veteran reported abdominal pain for three 
days, with no nausea, vomiting, diarrhea, or black or bloody 
stools.  In October 1986, the veteran reported nausea for two 
weeks.

On April 1987 separation examination, the veteran was noted 
to have had a normal clinical evaluation of the abdomen, and 
no gastrointestinal condition was noted.  In his April 1987 
Report of Medical History, the veteran indicated that he did 
not have and had never had frequent indigestion, or stomach, 
liver, or intestinal trouble, and the veteran reported no 
gastrointestinal condition.

January through May 2002 private medical treatment notes 
indicate that the veteran complained of diarrhea, increased 
thirst, and weight loss, reporting that he had gone from a 
size 40 to a size 36 waist over a two-month period, and that 
at one point he had had diarrhea 5 to 6 times a day.  The 
veteran denied any problems with abdominal pain, nausea, 
vomiting or cramps, and it was noted that he had no blood, 
melena, fever or or anorexia.  The veteran was diagnosed as 
having probable Graves' disease.  It was noted veteran's 
diarrhea had resolved by May 2002.

A May 2004 private medical treatment record indicates that 
the veteran received treatment for a sinus infection, and 
that there was no abdominal pain, nor vomiting or diarrhea.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for a gastrointestinal condition.  Although 
treatment for gastrointestinal conditions was noted in 
service, the record does not reflect a current 
gastrointestinal disability.  Although January through May 
2002 private medical treatment notes indicate that the 
veteran complained of diarrhea, increased thirst, and weight 
loss, such symptoms were noted to have resolved by May 2002.  
Furthermore, such symptoms were related by private medical 
examiners to Graves' disease, and thus would be most properly 
considered in the veteran's service connection claim for a 
thyroid condition, which is remanded below.

Thus, the record reflects no current disability of a 
gastrointestinal condition.  Service connection is 
specifically limited to cases where in-service incidents of 
disease or injury have resulted in disability so that, in the 
absence of proof of a disability, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, service connection for a 
gastrointestinal condition is not warranted.

The Board notes that the veteran has not been provided a VA 
etiology examination with respect to his claimed 
gastrointestinal condition.  However, as the evidence of 
record does not reflect a current gastrointestinal condition, 
such an examination is not necessary.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

B. Back injury

Service treatment records indicate treatment for back 
problems.  In May 1985, the veteran reported lower back pain 
beginning that morning, on examination he had decreased range 
of motion with pain, and the veteran was diagnosed as having 
muscle sprain.  In August 1986, the veteran complained of 
pain in the left side of his back, and was diagnosed as 
having soft tissue pain.  In November 1986, the veteran 
complained of chronic recurring lower back pain for the past 
three months and that medicines did not help him, and he was 
noted to have had an unremarkable physical examination.  In 
January 1987, the veteran reported no significant problems 
with back pain, that he had had a few episodes of back ache, 
but nothing significant, and that he did not wish to have a 
back examination and felt that he had no significant 
problems.

On April 1987 separation examination, the veteran was noted 
to have had a normal clinical evaluation of the spine and 
musculoskeletal system, and no back condition was noted.  In 
his April 1987 Report of Medical History, the veteran 
indicated that he did not have and had never had recurrent 
back pain, and the veteran reported no back condition.

On August 1987 VA examination, the veteran did not complain 
of any back problems, and he was noted to have had a normal 
examination of the musculoskeletal system.

August 1995 to February 2004 private treatment records 
indicate that the veteran was treated for stiffness and sore 
sensation along the right neck muscle area in August 1995, 
and was diagnosed as having mild neck muscle strain.  In 
March 1997, the veteran was treated for three or four months 
of right shoulder pain.  The veteran was treated for elbow 
pain in November 2001, and for left foot pain in February 
2004.

An April 1999 private treatment note indicates that the 
veteran reported having a lot of muscle spasm in his back the 
day before.  It was noted that Ibuprofen had helped only a 
little bit, and that the medical provider suggested Flexeril.

A November 2001 private treatment note indicates that the 
veteran reported having worked as an aircraft mechanic for 
the past 13 years and currently working about 60 hours a 
week, and that there was really no light duty that he could 
do.

On December 2004 VA examination, the veteran reported 
intermittent low back pain.  At that time, the veteran 
reported that he worked as an aircraft mechanic and had 
worked for years in this capacity, and that most recently he 
had been working loading and unloading trucks for stores, and 
that he was able to work in this job up to about 30 hours a 
week without any problems. 

At his January 2006 RO hearing, the veteran testified that he 
injured his back in service, and that now he back got "a 
spasm," during which he could not stand up straight and had 
to stoop, and that he took ibuprofen and would lay down for a 
day or two and then it would be fine and would stop hurting.  
He also testified that he was not receiving any medicine 
aside from over the counter medicines, that the last four 
months his back had been hurting him, but that he had not 
been to a doctor. 

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for back injury.  While the record reflects in-
service complaints of and treatment for back problems, the 
evidence of record does not reflect that any such problems 
are related to a current back disability.

First, although the veteran received treatment for back 
problems several times during his period of service, such 
records do not establish that a chronic back condition was 
incurred in service.

The Board notes the veteran's in-service treatment for back 
problems.  In May 1985, the veteran reported lower back pain 
beginning that morning, on examination he had decreased range 
of motion with pain, and he was diagnosed as having muscle 
sprain.  In August 1986, the veteran complained of pain in 
the left side of his back, and was diagnosed as having soft 
tissue pain.  In November 1986, the veteran complained of 
chronic recurring lower back pain for the past three months 
and that medicines did not help him, and he was noted to have 
had an unremarkable physical examination.

However, despite these instances of treatment, even 
considering the veteran's reports of "chronic" recurring 
back pain in November 1986, no chronic back condition was 
ever diagnosed, and no chronic back condition is shown by the 
evidence of record.  In this regard, the Board notes that for 
a showing of chronic condition in service there is required a 
combination of manifestations sufficient to identify the 
condition, and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings 
or a diagnosis including the word "Chronic."  38 C.F.R. 
§ 3.303(b).

The service medical record reflects isolated findings of back 
problems, but no chronic condition.  In this regard, the 
Board notes that in January 1987 the veteran reported no 
significant problems with back pain, that he had had a few 
episodes of back ache, but nothing significant, and that he 
did not wish to have a back examination and felt that he had 
no significant problems.  Also, on April 1987 separation 
examination, the veteran was noted to have had a normal 
clinical evaluation of the spine and musculoskeletal system, 
and no back condition was noted.  Furthermore, in his April 
1987 Report of Medical History, the veteran indicated that he 
did not have and had never had recurrent back pain, and he 
reported no back condition.  Moreover, in an August 1987 VA 
examination, the veteran did not complain of any back 
problems, and was noted to have had a normal examination of 
the musculoskeletal system.

Second, the record does not show credible evidence of a 
continuity of back symptomatology after service.  The record 
does not reflect any complaint of or treatment for any back 
problems until April 1999, which is more than 10 years after 
the veteran's period of service.  Also, Board notes that 
although between August 1995 and February 2004 the veteran 
was treated for a number of orthopedic complaints, including 
mild neck muscle strain, right shoulder pain, elbow pain, and 
left foot pain, the only record of any complaint of or 
treatment for back pain prior to the veteran's December 2004 
VA examination was the April 1999 private treatment note 
indicating that the veteran had had a lot of muscle spasm in 
his back the day before.  Additionally, the record reflects 
that in November 2001 the veteran reported having worked as 
an aircraft mechanic the past 13 years, currently working 
about 60 hours a week, and that in his job there was really 
no light duty.  Furthermore, although on December 2004 VA 
examination the veteran reported intermittent low back pain, 
he also reported that he worked as an aircraft mechanic for 
years and most recently had been working loading and 
unloading trucks for stores, and that he was able to work in 
this job up to about 30 hours a week without any problems.  
Moreover, except for the April 1999 private treatment note 
and the veteran's report on December 2004 VA examination, the 
post-service medical record is negative for any noted back 
problems.  

Thus, the lack of complaints of or treatment for back 
problems in the post-service medical record, despite 
treatment for several other orthopedic complaints, along with 
the veteran's more than 13-year post-service employment 
history as an aircraft mechanic and truck loader, weighs 
against the veteran's contention that a chronic back 
condition began in service and continued after his period of 
service.

Third, there is no medical opinion or other competent medical 
evidence of record indicating any link between a current back 
disability and the veteran's period of service.

The Board notes that the veteran has not been provided a VA 
etiology examination with respect to his claimed back injury.  
However, as the evidence of record does not indicate that the 
veteran's claimed back injury disability may be associated 
with his in-service back problems or any in-service back 
injury, such an examination is not necessary.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon, 20 Vet. App. at 79.

Accordingly, service connection for a back injury is not 
warranted.

C. Respiratory problems

Service treatment records indicate treatment for respiratory 
problems.  In January and February 1983, the veteran reported 
difficulty breathing, diarrhea, and increasing dyspnea with 
exertion, and the veteran was diagnosed as having chronic 
apnea.  In October 1984, the veteran complained of a 
breathing problem, including hyperventilating upon walking 
fast or running, which he stated had been occurring for one 
year.  On examination, his lungs and throat were clear, and 
the veteran was diagnosed as having an unknown breathing 
problem.  The veteran was also noted to have had resolving 
upper respiratory infection and bronchitis in September 1985.

On April 1987 separation examination, the veteran was noted 
to have had a normal clinical evaluation of the lungs and 
chest, and no respiratory condition was noted.  In his April 
1987 Report of Medical History, the veteran indicated that he 
did not have and had never had asthma or shortness of breath, 
and the veteran reported no respiratory condition.

In January 2005, the veteran complained of not being able to 
sleep, and of snoring and stopping his breathing while lying 
down, and he was diagnosed as rule out sleep apnea.  A March 
2006 VA medical treatment record indicates a diagnosis of a 
high likelihood of obstructive sleep apnea, very symptomatic 
and interfering with daily activities.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for respiratory problems.  While the veteran had 
treatment for respiratory problems in service, there is no 
evidence in the post-service medical record of any 
respiratory problem that has not been related to the 
veteran's possible sleep apnea.  In this regard, the Board 
notes that any such symptoms related to possible sleep apnea 
are more properly considered in the veteran's service 
connection claim for sleep apnea, which has been remanded 
below.

Thus, as the record does not reflect a current respiratory 
disability, service connection is not warranted for 
respiratory problems.  See Brammer, 3 Vet. App. at 225.

The Board notes that the veteran has not been provided a VA 
etiology examination with respect to his claimed respiratory 
problems.  However, as the evidence of record does not 
reflect a current respiratory disability, such an examination 
is not necessary.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon, 20 Vet. App. at 79.

D. Scar to the neck

The veteran's service medial records indicate an in-service 
tracheostomy, and a tracheostomy scar was noted on April 1987 
separation examination.  

On August 1987 VA examination, the veteran was noted to have 
had a tracheostomy scar.

February and April 2002 private treatment notes indicate that 
the veteran had a depressed scar in the midline neck region 
from a tracheostomy.

On December 2004 VA examination of the neck, there were no 
scars noted that might support the veteran's claim of a 
tracheostomy.  The veteran was diagnosed as status post 
tonsillectomy, with no residual deficits.

A March 2006 VA medical treatment note indicates that the 
veteran had a well-healed but indented trach scar in the 
anterior neck.

After reviewing the record, the Board finds the evidence with 
respect to the veteran's claim of service connection for a 
scar to the neck to be at least in relative equipoise.  The 
record reflects an in-service tracheostomy.  While on 
December 2004 examination of the veteran's neck there were 
noted to be no scars that might support the veteran's claim 
of a tracheostomy, the veteran's tracheostomy scar of the 
neck was noted on April 1987 separation examination, on 
August 1987 VA examination, in February and April 2002 
private treatment notes, and in a March 2006 VA medical 
treatment note.  Thus, weighing the evidence and resolving 
reasonable doubt in the veteran's favor, the veteran 
currently has a tracheostomy scar of the neck that was 
incurred in service.  Accordingly, service connection for 
scar of the neck is warranted.

IV. Increased Rating

The veteran argues that he is entitled to a compensable 
disability rating for status post excision of osteochondroma 
right hip.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Staged ratings are 
appropriate where there are multiple time periods with 
distinctly different degrees of disability that might result 
in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  For an increased rating claim, VA focuses on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The veteran's status post excision of osteochondroma of the 
right hip is rated under hyphenated DC 7802-7819.  Thus, the 
veteran is rated under the criteria of 7819 for benign skin 
neoplasms.  See 38 C.F.R. §§ 4.20, 4.27.

Benign skin neoplasms that are not of the head, face, or neck 
are rated as scars (under Codes 7801, 7802, 7803, 7804, or 
7805) or impairment of function.  38 C.F.R. § 4.118, DC 7819.

The Board notes that, effective October 23, 2008, regulations 
regarding the evaluation of skin disease were revised.  See 
73 Fed. Reg. 185, 54708-54712 (2008).  Where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
veteran's claim for an increased rating was filed prior to 
October 23, 2008, the Board will consider the regulations in 
effect both prior to and since October 23, 2008.  The Board 
observes, however, that when an increase is warranted based 
solely on the revised criteria, the effective date for the 
increase cannot be earlier than the effective date of the 
revised criteria.  See 38 U.S.C.A. § 5110(g); VAOGCPREC 3-
2000, 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

Beginning August 20, 2002 but prior to October 23, 2008, 
scars that are deep or that cause limited motion are rated 
under DC 7801.  A deep scar is one associated with underlying 
soft tissue damage, and a superficial scar is one not 
associated with underlying soft tissue damage.  Scars that 
are superficial, do not cause limited motion, and cover area 
of 144 inches or more are given a 10 percent rating under DC 
7802.  Unstable superficial scars are rated 10 percent 
disabling under DC 7803.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of the skin 
over the scar.  Superficial scars that are painful on 
examination are rated 10 percent disabling under DC 7804.  DC 
7805 provides that other scars are rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, DCs 7801-
7805 (2007).

Beginning October 23, 2008, burn scar(s) or scar(s) due to 
other causes, not of the head, face, or neck, that are deep 
and nonlinear are rated under DC 7801.  A deep scar is one 
associated with underlying soft tissue damage.  Burn scar(s) 
or scar(s) due to other causes, not of the head, face, or 
neck, that are superficial and nonlinear covering areas of 
144 square inches (929 sq. cm.) or greater are rated as 10 
percent disabling under DC 7802.  A superficial scar is one 
not associated with underlying soft tissue damage.  Scar(s) 
that are unstable or painful receive a compensable rating 
under 7804.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Other scars (including linear scars) and other effects of 
scars evaluated under DCs 7800, 7801, 7802, and 7804 are 
rated under DC 7805, under which any disabling effect(s) not 
considered in a rating provided under DCs 7800-04 are 
evaluated under an appropriate diagnostic code.  38 C.F.R. 
§ 4.118, DCs 7801-7805.

The Board notes that where the schedular criteria does not 
provide for a noncompensable evaluation, such an evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

The veteran was afforded a VA examination December 2004.  At 
the time, the veteran denied pain or discomfort of the hip, 
and there were noted to be no complaints of limitation of 
motion at the right hip joint.  On examination, it was noted 
that there was a well-healed linear scar along the iliac 
crest of the right hip, with no pain or discomfort associated 
with movement of the hip, and range of motion of the right 
hip was entirely within normal limits.  The veteran was 
diagnosed as having excision of osteochondroma at the right 
hip, with no residual deficits.

The veteran was afforded another VA examination in August 
2006.  On examination, the veteran reported that his residual 
scar from excision of a right hip osteochondroma did not 
bother him at all except for being insensitive to touch.  On 
examination of the veteran's right hip scar, there was no 
adherence to underlying tissue, no area of inflexibility, the 
scar was stable and superficial, there was mild depression 
but no irregularity or elevation of the surface contour of 
the scar on palpation, the there was no pain, inflammation, 
edema, or keloid formation, there was no limitation of motion 
due to the scar, the color of the scar compared to normal 
areas of the skin was slightly hyperpigmented to surrounding 
areas, the scar was 20 centimeters times 2 millimeters, and 
the veteran stated that there was lack of sensitivity to soft 
touch and monofilament testing of the scar.  The veteran was 
diagnosed as having right hip scar as residuals of excision 
of right hip osteochondroma, with mild functional impairment. 

After reviewing the record, the Board finds that the 
veteran's status post excision of osteochondroma of the right 
hip does not approximate the criteria for a compensable 
disability rating under any relevant diagnostic code.  The 
December 2004 and August 2006 VA examinations, which are the 
only examinations of record with respect to the veteran's 
disability during the relevant period, indicate that the 
veteran's scar is stable, superficial, less than 929 square 
centimeters in area, not painful, and not productive of 
inflexibility or limitation of motion.  Thus, compensable 
ratings are not warranted under either the old DCs 7801-7804, 
or the revised DCs 7801-7804.  

Furthermore, the December 2004 and August 2006 VA 
examinations indicate that there is no limitation of function 
of the right hip, and no other disabling effects that would 
be more appropriately rated under another diagnostic code.  
Thus, a compensable rating pursuant to either the old or the 
revised version of DC 7805 is not warranted.

The Board notes that "mild functional impairment" was noted 
on August 2006 VA examination, and that lack of sensitivity 
to soft touch and monofilament testing of the scar was also 
noted on examination.  However, the August 2006 VA examiner 
did not indicate the way in which the veteran was 
functionally impaired, and the findings of no complaints of 
limitation of motion at the right hip joint, no pain or 
discomfort associated with movement of the hip, and range of 
motion of the right hip being entirely within normal limits 
on December 2004 and August 2006 VA examinations indicate 
that the veteran's residual scar does not cause any 
functional impairment warranting a disability rating under a 
separate diagnostic code.  In short, the Board does not find 
the veteran's 20 centimeters times 2 millimeters scar with 
lack of sensitivity to soft touch and monofilament testing, 
to be productive of either limitation of hip function under 
the old version of DC 7805, or any disabling effects under 
the new version of DC 7805.

The record reflects that the veteran's status post excision 
of osteochondroma right hip does not approximate the criteria 
for a compensable disability rating, and has not done so at 
any point during the period relevant to the instant claim.  
Accordingly, a compensable disability rating for status post 
excision of osteochondroma right hip is not warranted.  See 
Hart, 21 Vet. App. 505.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

1. New and material evidence having been submitted, a claim 
for entitlement to service connection for a gastrointestinal 
condition is reopened; to this extent only, the veteran's 
appeal is granted.

2. Entitlement to service connection for a gastrointestinal 
condition is denied.

3. Entitlement to service connection for a back injury is 
denied.

4. Entitlement to service connection for respiratory problems 
is denied.

5. Entitlement to service connection for scar to the neck is 
granted.

6. Entitlement to a compensable disability rating for status 
post excision of osteochondroma right hip is denied.


REMAND

The issues of entitlement to service connection for a thyroid 
condition, entitlement to service connection for carpal 
tunnel syndrome, entitlement to service connection for sleep 
apnea, to include as secondary to residuals of tonsillectomy 
with tracheostomy, entitlement to a compensable disability 
rating for residuals of tonsillectomy with tracheostomy, and 
entitlement to an initial compensable disability rating for 
partial tongue removal, must be remanded for the following 
reasons.

With respect to the veteran's claim of entitlement to service 
connection for a thyroid condition, VA and private medical 
treatment records indicate treatment for hyperthyroidism, 
status post thyroidectomy, Graves's disease, and toxic 
multinodular goiter.  Furthermore, service treatment records 
indicate symptomatology that might be related to a thyroid 
condition.  In June 1982, the veteran complained of pain in 
his left flack associated with diarrhea for about four weeks 
duration, and reported  that he had lost about 10-15 pound of 
weight during the last few months in spite of a good 
appetite, and he was diagnosed as having probably secondary 
chondrosarcoma, rule out osteosarcoma.  In January 1983, the 
veteran reported diarrhea with bleeding and dyspnea on 
exertion, as well as mild dyspnea at night, and that he was 
unable to sleep regular hours, and the veteran was diagnosed 
as having chronic apnea.  In January 1983 and February 1983, 
the veteran reported difficulty breathing, diarrhea, 
increasing dyspnea with exertion, the veteran was diagnosed 
as having chronic apnea.  In October 1983, the veteran 
reported abdominal pain for three days, with no nausea, 
vomiting, diarrhea, black or bloody stools.  In October 1986, 
the veteran reported nausea for two weeks.

There is no VA etiology examination of record with respect to 
the veteran's claimed thyroid condition.  As the record 
establishes a currently diagnosed thyroid condition and in-
service symptomatology that might be related to a thyroid 
condition, a VA examination is required to determine the 
nature and etiology of the veteran's claimed thyroid 
condition.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

With respect to the veteran's claim of entitlement to service 
connection for carpal tunnel syndrome, an October 1987 VA 
treatment record indicates that the veteran was treated for 
bilateral hand numbness, a September 1995 private treatment 
note indicates a diagnosis of carpal tunnel syndrome and that 
the veteran was scheduled to have surgery, and a March 2006 
VA medical treatment record indicates a past medical history 
of carpal tunnel surgery.  Service treatment records indicate 
symptomatology related to possible carpal tunnel syndrome, 
including several complaints of bilateral hand numbness.  In 
October 1986 the veteran complained of his hands being numb, 
and he was diagnosed as having rule out carpal tunnel.  A 
December 1986 note indicates that the veteran complained of 
hand numbness and decreased grip strength, which was 
exacerbated by cold weather, and the veteran was diagnosed as 
having symptoms consistent with Reynaud's, with the examiner 
doubting carpal tunnel syndrome.

There is no VA etiology examination of record with respect to 
the veteran's claimed carpal tunnel syndrome.  As the record 
establishes current diagnoses of carpal tunnel syndrome and 
in-service symptomatology and diagnoses related to carpal 
tunnel syndrome, a VA examination is required to determine 
the nature and etiology of the veteran's claimed carpal 
tunnel syndrome.  Id.

With respect to the veteran's claim of entitlement to service 
connection for sleep apnea, the veteran was diagnosed as rule 
out sleep apnea in January 2005, and a March 2006 VA medical 
treatment record indicates a diagnosis of a high likelihood 
of obstructive sleep apnea, very symptomatic and interfering 
with daily activities.  Furthermore, service treatment 
records reflect symptomatology and diagnoses related to sleep 
apnea.  In October 1982, the veteran reported loud snoring, 
daytime hypersomnolence and muffled voice, and he was 
diagnosed as having possible obstructive sleep apnea.  In 
January 1984 the veteran reported trouble sleeping for the 
previous 15 days and that he could only sleep for 5 hours at 
a time, and he was diagnosed as having insomnia.  In 
October1984, the veteran again complained of breathing 
difficulty.  

There is no VA etiology examination of record with respect to 
the veteran's claimed sleep apnea, to include as secondary to 
residuals of tonsillectomy with tracheostomy.  As the record 
establishes current sleep apnea symptomatology and in-service 
symptomatology and diagnoses related to sleep apnea, a VA 
examination is required to determine the nature and etiology 
of the veteran's claimed sleep apnea condition.  Id.

With respect to the veteran's claims of entitlement to a 
compensable disability rating for residuals of tonsillectomy 
with tracheostomy, and entitlement to an initial compensable 
disability rating for partial tongue removal, the veteran 
testified at his RO hearing in January 2006 that he felt that 
a compensable evaluation was warranted because of the change 
in his voce and difficulty pronouncing words.  The veteran 
and his representative also indicated at the hearing that the 
veteran's difficulty in pronouncing words was related to the 
partial loss of his tongue, and that the veteran sounded like 
he had "marbles" in his mouth.  

However, there is no VA examination report of record that 
includes a determination as to the severity of the veteran's 
residuals of tonsillectomy with tracheostomy or partial 
tongue removal, or other competent medical evidence 
indicating the veteran's current level of disability.  Where 
the record does not adequately reveal the current state of 
the claimant's disability, the fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination.  Allday v. Brown, 7 Vet. App. 517, 526 
(1995).  Thus, a VA examination is required to determine the 
level of severity of the veteran's residuals of tonsillectomy 
with tracheostomy and partial tongue removal.


Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current thyroid disorder.  The 
claims folder and a copy of this Remand 
must be provided to the examiner for 
review.  The examiner should note in 
the examination report that he or she 
has reviewed the claims folder.  Based 
on examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to 
(1) whether the veteran has a current 
thyroid disorder, and (2) whether it is 
at least as likely as not (whether 
there is a 50 percent chance or more) 
that any such disorder was incurred or 
permanently aggravated during the 
veteran's period of service, or is 
otherwise etiologically related to the 
veteran's period of service in any way.  
A complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

2.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current carpal tunnel syndrome, or 
related disorder.  The claims folder 
and a copy of this Remand must be 
provided to the examiner for review.  
The examiner should note in the 
examination report that he or she has 
reviewed the claims folder.  Based on 
examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to 
(1) whether the veteran currently has 
current carpal tunnel syndrome or a 
related disorder, and (2) whether it is 
at least as likely as not (whether 
there is a 50 percent chance or more) 
that any such disorder was incurred or 
permanently aggravated during the 
veteran's period of service, or is 
otherwise etiologically related to the 
veteran's period of service in any way.  
A complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

3.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current sleep apnea disorder.  The 
claims folder and a copy of this Remand 
must be provided to the examiner for 
review.  The examiner should note in 
the examination report that he or she 
has reviewed the claims folder.  Based 
on examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to 
(1) whether the veteran has a current 
sleep apnea disorder, and (2) whether 
it is at least as likely as not 
(whether there is a 50 percent chance 
or more) that any such disorder was 
incurred or permanently aggravated 
during the veteran's period of service, 
including whether any such disorder is 
secondary to residuals of an in-service 
tonsillectomy with tracheostomy, or is 
otherwise etiologically related to the 
veteran's period of service in any way.  
A complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

4.	The RO should afford the veteran a VA 
examination by an examiner with the 
appropriate expertise in order to 
determine the nature and degree of his 
residuals of tonsillectomy with 
tracheostomy and partial tongue 
removal.  The claims file and a 
separate copy of this remand must be 
provided to the examiner for review.  
The examiner should note in the 
examination report that he or she has 
reviewed the claims folder.  
Specifically, the examiner should 
express an opinion as to (1) that the 
residuals of tonsillectomy with 
tracheostomy are; (2) whether the 
veteran has a current diagnosis of 
partial tongue removal; (3) whether any 
residuals of tonsillectomy with 
tracheostomy result in hoarseness with 
inflammation of cords or mucous 
membrane, thickening or nodules of 
cords, polyps, submucous infiltration, 
or pre-malignant changes; (4) whether 
the veteran's partial tongue removal 
results in marked speech impairment or 
loss of one-half or more of the tongue; 
and (5) to what degree the veteran's 
residuals of tonsillectomy with 
tracheostomy and partial tongue removal 
result in speech impairment or any 
other functional impairment.  A 
complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be clearly set forth.  The report of 
the examination should be associated 
with the claims folder.

5.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


